DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
This communication is in response to the Amendments and Arguments filed on   04/07/2021. 
Claims 1-12 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive and/or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant further asserts on pages 7 and 10-11 that Stracke does not teach the simultaneous transmission of a keyword and audio sequence, however the argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the new mappings with newly cited art, Mois, for more detail regarding the limitation in question.
At the bottom of page 11 and top of page 12, Applicant further asserts that there is no incentive to the claimed invention in light of Stracke, as there is no need for a keyword once it has been recognized by the handsfree device, and that the keyword further cannot be sent because the keyword signal is gone once recognized. The Examiner respectfully disagrees, as the previously mentioned citation at (8:45-49) recites an embodiment in which the voice interface module is activated for operation based on a keyword communicated from the handsfree device, which teaches that a keyword is both sent to, and used by, the processing device. On page 12, the Applicant asserts that Stracke’s teaching would not include the buffering of data independent of the keyword recognition. The Examiner respectfully disagrees, as Stracke at (5:32-37) recites that the handsfree device buffers the audio data to be sent to the data processing device while the connection is being made between the two devices. If, as recited in (8:45-49), the keyword is also to be communicated to the processing device, it 
Hence, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stracke, Jr. (US Patent No. 8468023), hereinafter Stracke, in view of Mois et al. (U.S. Patent No. 10102844), hereinafter Mois.

Regarding claim 1, Stracke teaches
A method for controlling a transmission of data between at least one hearing device and a peripheral device of a hearing device system (Fig. 1,(1:36-50),(3:64-67) a method where a handsfree headset, i.e. at least one hearing device, is , which comprises the steps of:
automatically examining a microphone signal captured by the hearing device for key sequences stored in the hearing device ((1:36-44),(3:44-47),(8:1-5) a handsfree device continuously monitors, i.e. automatically examining, an audio stream received from a microphone of the handsfree device, i.e. a microphone signal captured by the hearing devices, for at least one keyword hard-coded into the handsfree device, i.e. key sequences stored in the hearing device); and
 transmitting an audio sequence of the microphone signal that follows a key sequence from the hearing device to the peripheral device of the hearing device system upon recognition of at least one stored key sequence in the microphone signal ((1:36-52),(8:1-5) audio data from the microphone of the handsfree device, i.e. an audio sequence of the microphone signal, received after the recognition of the keyword, i.e. that follows a key sequence, is sent to the data processing device, i.e. transmitting...from the hearing device to the peripheral device of the hearing device system, after connection is made upon recognizing a keyword, i.e. upon recognition of at least one stored key sequence in the microphone signal), the audio sequence is transmitted from the at least one hearing device to the peripheral device and includes parts of the microphone signal that begins with and immediately follows the key sequence…((1:36-52),(8:45-49) audio data is sent from the handsfree device to the data processing device, i.e. the audio sequence is transmitted from the at least one hearing device to the peripheral device, where the keyword, i.e. includes parts of .
While Stracke provides sending both the keyword and signal received after recognition of the keyword, Stracke does not specifically teach that the two are sent simultaneously, and thus does not teach
…wherein the key sequence and the parts of the microphone signal being transmitted simultaneously.
Mois, however, teaches wherein the key sequence and the parts of the microphone signal being transmitted simultaneously ((4:4-7,31-42,53-55) the voice activated electronic device records audio in response to detecting a wakeword, i.e. key sequence, and the recorded audio may include all of the question, such as the wakeword plus the command, i.e. key sequence and the parts of the microphone signal, and the voice activated electronic device provides the backend system with audio data representing the question, i.e. transmitted simultaneously).
Stracke and Mois are analogous art because they are from a similar field of endeavor in processing spoken commands on a device that is sent to a separate system for further processing. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sending of both the keyword and signal received after recognition of the keyword teachings of Stracke with the specific transmission of the wakeword and command together as taught by Mois. The motivation to do so would have been to achieve a predictable 
	Regarding claim 3, Stracke in view of Mois teaches claim 1, and Stracke further teaches
which further comprises temporarily storing the microphone signal in the hearing device system ((1:52-54) the audio data, i.e. microphone signal, to be sent may be buffered, i.e. temporarily storing, in the handsfree device, i.e. hearing device system).

	Regarding claim 4, Stracke in view of Mois teaches claim 1, and Stracke further teaches
which further comprises transmitting wirelessly the microphone signal from the hearing device to the peripheral device ((1:14-18,48-50),(3:64-4:5) a handsfree device, i.e. hearing device, is wirelessly coupled to a data processing device, i.e. peripheral device, to send audio data, i.e. transmitting wirelessly).

Regarding claim 7, Stracke teaches 
A hearing device system (Fig. 2,(1:36-38),(3:64-67) a handsfree system with a headset, i.e. hearing device), comprising:
a peripheral device (Fig. 2,(1:36-44) a data processing device); and
at least one hearing device (Fig. 2,(1:36-38),(3:64-67) a handsfree device such as a headset), containing:
at least one microphone for recording a microphone signal (Fig. 2,(7:22-25),(8:1-5) a microphone where the user voice may be received, i.e. for recording a microphone signal);
a signal processing unit for examining the microphone signal for at least one key sequence stored in said hearing device (Fig. 2,(3:44-47),(7:65-8:5) a keyword recognition module, i.e. signal processing unit, recognizes hard-coded keywords, i.e. key sequence stored in said hearing device, spoken by a user through a microphone, i.e. examining the microphone signal for at least one key sequence); and
a transmission unit configured for transmitting an audio sequence of the microphone signal subsequent to the key sequence from the hearing device to said peripheral device upon recognition of at least one key sequence in the microphone signal (Fig. 2,(1:36-52),(3:44-47),(7:65-8:5) audio data from the microphone of the handsfree device, i.e. an audio sequence of the microphone signal, received after the recognition of the keyword, i.e. that follows a key sequence, is sent to the data processing device, i.e. transmitting...from the hearing device to the peripheral device of the hearing device system, by the keyword recognition module, i.e. transmission unit, after connection is made upon recognizing a keyword, i.e. upon recognition of at least one stored key sequence in the microphone signal), said transmission unit configured to transmit the microphone signal beginning with the key sequence from said at least one hearing device to said peripheral device ((1:36-52),(8:45-49) audio data is sent from the handsfree device to the data processing device, i.e. the audio sequence is transmitted from the at least one hearing device to the peripheral device, by the keyword recognition module, i.e. transmission unit, where the …
While Stracke provides sending both the keyword and signal received after recognition of the keyword, Stracke does not specifically teach that the two are sent simultaneously, and thus does not teach
…wherein the key sequence and the audio sequence immediately following the key sequence being transmitted simultaneously to said peripheral device.
Mois, however, teaches …wherein the key sequence and the audio sequence immediately following the key sequence being transmitted simultaneously to said peripheral device ((4:4-7,31-42,53-55) the voice activated electronic device records audio in response to detecting a wakeword, i.e. key sequence, and the recorded audio may include all of the question, such as the wakeword plus the command, i.e. key sequence and the audio sequence immediately following the key sequence, and the voice activated electronic device provides the backend system, i.e. peripheral device, with audio data representing the question, i.e. transmitted simultaneously).
Stracke and Mois are analogous art because they are from a similar field of endeavor in processing spoken commands on a device that is sent to a separate system for further processing. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sending of both the keyword and signal received after recognition of the keyword teachings of 

Regarding claim 9, Stracke in view of Mois teaches claim 7, and Stracke further teaches
wherein said at least one hearing device is configured for intermediate storage of the audio signal ((1:52-54) the audio data, i.e. audio signal, to be sent may be buffered, i.e. intermediate storage, in the handsfree device, i.e. hearing device).

Regarding claim 10, Stracke in view of Mois teaches claim 7, and Stracke further teaches
wherein said at least one hearing device is configured for wireless transmission of the microphone signal from said hearing device to said peripheral device ((1:48-50),(3:64-4:14) a handsfree device, i.e. hearing device, is wirelessly coupled to a data processing device, i.e. peripheral device, to send audio data, i.e. configured for wireless transmission from said hearing device to said peripheral device).


Claims 2, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stracke, in view of Mois, and further in view of Petersen et al. (EP3328097) cited in the IDS filed 11/12/2019, hereinafter Petersen.

Regarding claim 2, Stracke in view of Mois teaches claim 1.
While Stracke in view of Mois provides recognition of keywords to initiate the transmission of audio data, Stracke in view of Mois does not specifically teach that the keyword corresponds to an audio-signal processing function of the data processing device, and thus does not teach
wherein the microphone signal is only transmitted from the hearing device to the peripheral device when the at least one stored key sequence recognized corresponds to a key sequence that is used by an audio-signal processing function of the peripheral device.
Petersen, however, teaches wherein the microphone signal is only transmitted from the hearing device to the peripheral device when the at least one stored key sequence recognized corresponds to a key sequence that is used by an audio-signal processing function of the peripheral device ((6:10-23) a user’s voice command, i.e. microphone signal, is transmitted from the hearing device to another device, i.e. transmitted from the hearing device to the peripheral device, where the command, i.e. stored key sequence recognized, is used to activate or deactivate a personal assistant, i.e. corresponds to a key sequence that is used by an audio-signal processing function, located on the other device, such as a smartphone, i.e. peripheral device).


Regarding claim 6, Stracke in view of Mois teaches claim 1. 
While Stracke in view of Mois provides initiation of audio stream transmission based on a keyword, Stracke in view of Mois does not teach the termination of audio stream transmission based on a corresponding keyword, and thus does not teach 
which further comprises ending a transmission of the microphone signal from the hearing device to the peripheral device when a termination sequence is recognized in the microphone signal.
Petersen, however, teaches which further comprises ending a transmission of the microphone signal from the hearing device to the peripheral device when a termination sequence is recognized in the microphone signal ((5:49-57),(6:6-13) the hearing device may have a current mode of operation deactivated, such as interfacing with a personal assistant of another device, i.e. ending transmission of the microphone signal from the hearing device to the peripheral device, after receiving a .
Stracke, Mois, and Petersen are analogous art because they are from a similar field of endeavor in audio signal transmission and processing. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of keyword teachings of Stracke, as modified by Mois, with a spoken command being a deactivation command as taught by Petersen. The motivation to do so would have been to achieve a predictable result of enabling full voice and audio control of a personal assistant of an auxiliary device (Petersen (6:27-31)).

Regarding claim 8, Stracke in view of Mois teaches claim 7.
While Stracke in view of Mois provides recognition of keywords to initiate the transmission of audio data, Stracke in view of Mois does not specifically teach that the keyword corresponds to an audio-signal processing function of the data processing device, and thus does not teach
wherein said transmission unit is configured only to transmit the microphone signal from said hearing device to said peripheral device when the at least one key sequence recognized corresponds to a key sequence that is used by an audio-signal processing function of said peripheral device.
Petersen, however, teaches wherein said transmission unit is configured only to transmit the microphone signal from said hearing device to said peripheral device when the at least one key sequence recognized corresponds to a key sequence that is used by an audio-signal processing function of said peripheral device ((1:33-36),(5:49-57),(6:10-23, 35-42) a user’s voice command, i.e. microphone signal, is transmitted from the hearing device to another device, i.e. transmitted from the hearing device to the peripheral device, by a wireless interface, i.e. transmission unit, where the command, i.e. stored key sequence recognized, is used to activate or deactivate a personal assistant, i.e. corresponds to a key sequence that is used by an audio-signal processing function, located on the other device, such as a smartphone, i.e. peripheral device).
Stracke, Mois, and Petersen are analogous art because they are from a similar field of endeavor in audio signal transmission and processing. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of keyword teachings of Stracke, as modified by Mois, with the use of commands that are also recognizable by an application on a remote device as taught by Petersen. The motivation to do so would have been to achieve a predictable result of enabling full voice and audio control of a personal assistant of an auxiliary device (Petersen (6:27-31)).

Regarding claim 12, Stracke in view of Mois teaches claim 7. 
While Stracke in view of Mois provides initiation of audio stream transmission based on a keyword, Stracke in view of Mois does not teach the termination of audio stream transmission based on a corresponding keyword, and thus does not teach 
wherein said transmission unit is configured to end a transmission of the microphone signal from said hearing device to said peripheral device upon recognition of at least one termination sequence contained in the microphone signal.
Petersen, however, teaches wherein said transmission unit is configured to end a transmission of the microphone signal from said hearing device to said peripheral device upon recognition of at least one termination sequence contained in the microphone signal ((5:49-57),(6:6-13) the hearing device may have a current mode of operation deactivated, such as interfacing with a personal assistant of another device, i.e. ending transmission of the microphone signal from the hearing device to the peripheral device, by means of a wireless interface, i.e. transmission unit, after receiving a spoken de-activation command, i.e. a termination sequence is recognized in the microphone signal).
Stracke, Mois, and Petersen are analogous art because they are from a similar field of endeavor in audio signal transmission and processing. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of keyword teachings of Stracke, as modified by Mois, with a spoken command being a deactivation command as taught by Petersen. The motivation to do so would have been to achieve a predictable result of enabling full voice and audio control of a personal assistant of an auxiliary device (Petersen (6:27-31)).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stracke, in view of Mois, and further in view of Page et al. (U.S. PG Pub No. 2019/0147890), hereinafter Page.

While Stracke in view of Mois provides recognition of keywords to initiate the transmission of audio data, Stracke in view of Mois does not specifically teach own voice recognition of the user’s voice, and thus does not teach
which further comprises transmitting the microphone signal only from the hearing device to the peripheral device when the at least one stored key sequence recognized has been verified as a sequence spoken in an own voice of a hearing device wearer.
Page, however, teaches which further comprises transmitting the microphone signal only from the hearing device to the peripheral device when the at least one stored key sequence recognized has been verified as a sequence spoken in an own voice of a hearing device wearer ([0004], [035:8-11], [0045:9-12], speaker recognition techniques are used to determine the speaker is an authorized user based on biometric data, i.e. spoken in an own voice of a hearing device wearer, of the trigger phrase, i.e. key sequence recognized has been verified, and audio data segments, i.e. microphone signal, are transmitted to the host device after authentication, i.e. from the hearing device to the peripheral device when).
Stracke, Mois, and Page are analogous art because they are from a similar field of endeavor in audio signal transmission and processing. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of keyword teachings of Stracke, as modified by Mois, with the recognition of commands by authorized users based on biometric data as taught by Page. The motivation to do so would have been to achieve a predictable 

	Regarding claim 11, Stracke in view of Mois teaches claim 7.
While Stracke in view of Mois provides recognition of keywords to initiate the transmission of audio data, Stracke in view of Mois does not specifically teach own voice recognition of the user’s voice, and thus does not teach
wherein said transmission unit is configured only to transmit the microphone signal from said hearing device to said peripheral device when the at least one key sequence recognized has been verified as a sequence spoken in an own voice of a hearing device wearer.
Page, however, teaches wherein said transmission unit is configured only to transmit the microphone signal from said hearing device to said peripheral device when the at least one key sequence recognized has been verified as a sequence spoken in an own voice of a hearing device wearer ([0004], [035:8-11], [0045:9-12] speaker recognition techniques are used to determine the speaker is an authorized user based on biometric data, i.e. spoken in an own voice of a hearing device wearer, of the trigger phrase, i.e. key sequence recognized has been verified, and audio data segments, i.e. microphone signal, are transmitted by the interface circuitry, i.e. transmission unit, to the host device after authentication, i.e. from the hearing device to the peripheral device when).
Stracke, Mois, and Page are analogous art because they are from a similar field of endeavor in audio signal transmission and processing. Thus, it would have been 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659